Citation Nr: 1731251	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  06-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder ("PTSD").  

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a skin disorder, to include malignant melanoma, as secondary to herbicide exposure.      


REPRESENTATION

Veteran represented by:	Robert Walsh, Esq.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from January 1966 through December 1968.  

This appeal comes to the Board of Veterans' Appeals ("Board") from several rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO").  Initially, in a March 1996 rating decision, the RO in St. Petersburg, Florida denied the Veteran's claim for entitlement to service connection of a skin disability and for hypertension.  Thereafter, in an April 2006 rating decision, the RO in Detroit, Michigan denied the Veteran's claim for entitlement to service connection for hypertension as secondary to the service-connected PTSD.  The Veteran now seeks to reopen these prior denials.  Jurisdiction of these appeals presently resides with the RO in Detroit, Michigan (hereinafter "AOJ"). 

The Veteran's appeal has previously been before the Board.  Initially, in December 2008, the Board remanded the Veteran's appeal to reopen his claim for service connection of a skin disease and hypertension.  The Board requested the AOJ provide the Veteran with proper notice as to his previously denied claims had been denied.  The AOJ was further directed to provide the Veteran with the definition for new and material evidence.  

Thereafter, in a March 2012 remand, the Veteran's appeal was returned to the AOJ as the March 2008 remand directives had not been substantially complied with.  Additionally, the March 2012 remand requested the AOJ obtain an addendum medical opinion, which addressed whether the Veteran's hypertension was caused by, or aggravated, by a service connected disability, to include PTSD.  Upon review of the record, the Board finds that the Veteran's appeal must again be remanded to ensure that proper notice was provided to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the Board observes that the Veteran, through his attorney, requested the opportunity for a video hearing before a Veterans Law Judge.  See August 2015 VA Form 9.  The Board finds that this request must be denied, and that the Veteran may not be scheduled for a hearing.  

The record indicates that the Veteran requested that he be afforded a Travel Board Hearing.  However, the Veteran failed to appear at the scheduled hearing, which was scheduled for July 17, 2008.  Review of the record shows there is no evidence to suggest the Veteran did not receive notice of this hearing.  The record further shows that the Veteran did not alert the AOJ he would not be present and that he failed to provide good cause for his absence.   Therefore, the Veteran's request for a hearing was deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2016).  

Subsequently, the Veteran has requested an opportunity for a hearing before a Veterans Law Judge.  However, the previously scheduled July 17, 2008 Travel Board Hearing was to be conducted on the issues currently on appeal: entitlement to service connection for hypertension and for a skin disability.  As the Veteran did not appear for this scheduled Travel Board Hearing, and failed to show good cause, the Board is statutorily barred from providing the Veteran with an additional hearing.  See 38 C.F.R. § 20.704(d).  Therefore, the Veteran may not be scheduled for a new hearing. 

Finally, the Board observes this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that the Veteran's appeal has previously been remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claims must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of the claims on appeal. 

First, the Board observes that the directives of the prior December 2008 and March 2012 remands have not been substantially complied with.  In both the December 2008 and March 2012 remands, the Board requested the AOJ provide the Veteran with proper notice as to why his initial claim for service connection of a skin disability had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial); see also September 27, 2005 letter providing Veteran with proper notice as to why service connection for hypertension was denied). 

As explained in the introduction, the Veteran's appeal to reopen his previously denied claim for a skin disease originated from a March 1996 rating decision.  This rating decision denied the Veteran's claim for service connection of a skin disease, which encompassed the Veteran's diagnoses for cellulitis, pyoderma, a penile abscess, and recurrent erythema (also referred to as seborrheic dermatitis).  The March 1996 rating decision denied the claim for service connection both on a direct basis, and presumptively, as a result of his in-service exposure to herbicides.  The Veteran did not appeal this March 1996 rating decision and it became final.  

Thereafter, the Veteran submitted two new applications of service connection, for malignant melanoma and for a "tropical skin condition." See June 2002 Statement in Support of Claim for Service Connection of Malignant Melanoma and September 2005 Request for Service Connection for a Tropical Skin Condition.  The Veteran's claim for service connection for malignant melanoma was denied in an August 2003 rating decision.  The Veteran did not appeal this decision, and it became final.  In September 2005, the Veteran filed a claim for service connection of a tropical skin condition and additionally requested to reopen his previously denied claim for service connection of a "skin disorder."  Subsequently, in December 2010, the Veteran requested to reopen his previously denied claim for service connection of malignant melanoma.  

Following the December 2008 remand, a June 2009 letter was provided to the Veteran which indicated his claim of service connection for a skin disorder was denied in a September 2003 rating decision.  However, as explained in the Board's Mach 2012 remand, this notice was improper, as it dealt singularly with the Veteran's application for service connection of malignant melanoma.  In response to the Board's March 2012 remand, the AOJ provided the Veteran with a July 2016 notice, which explained the Veteran's claim of service connection was previously denied because no new and material evidence was provided.  

This July 2016 notice is inadequate, as it fails to explain to the Veteran why his initial March 1996 claim for service connection was denied.  The AOJ identified numerous rating decisions, which were issued subsequent to the initial March 1996 rating decision, and explained that his claim continued to be denied because no new and material evidence was submitted.  While that explanation may be true for the Veteran's subsequent claims, it does not address the merits of why the initial March 1996 claim was denied, and does not advise the Veteran of the missing elements necessary to substantiate his claim for service connection.  As the Board's March 2012 remand specifically requested the AOJ to explain these factors to the Veteran, a remand is required so that the Veteran may be afforded the proper notice.  See Stegall, 11 Vet. App. 268 at 271.

Second, the Board finds the AOJ has not fully satisfied its duty to assist the Veteran by failing to obtain the medical records associated with the Veteran's award of Social Security Disability benefits and previously identified in-service hospitalization records.  

As to the records from the Social Security Administration ("SSA"), the Board is aware that the December 2008 and March 2012 decisions indicated that these records had previously been obtained by the AOJ.  However, upon closer inspection of the record, the Board finds that the AOJ failed to obtain these records.  The Veteran, through his representative, submitted a February 2003 letter from SSA which reported the Veteran has been in receipt of disability benefits since December 2002 for a "mental illness."  See December 2005 SSA-L1103.  Thereafter, in December 2005, the AOJ submitted an initial request to SSA for all medical records associated with the Veteran's award of disability benefits.  To date, there has been no response from SSA, and the AOJ has made no further attempts to obtain these records.

Despite the fact that no response from SSA was received, the AOJ listed the missing documents as evidence it considered in denying the Veteran's claim for service connection of a skin disease and hypertension.  Specifically, in an April 2006 rating decision, the AOJ listed "reports and copies of records from Social Security Administration" as evidence it considered in denying the Veteran's claims.  The AOJ further discussed these missing records within the rating decision and decided, without confirmation from SSA, that "the evidence used [in the decision to award SSA benefits] is felt to be essentially duplicates of the records in [the Veteran's] VA claims file."

The AOJ may not presume these records are "essentially duplicates" of evidence presently of record.  Furthermore, as the Veteran is seeking service connection for hypertension, to include as secondary to his service connected PTSD, the Board finds that these medical records are relevant to the issues on appeal.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010)( the Federal Circuit Court acknowledged that VA's duty to assist was limited to obtaining relevant SSA records, and defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.").  As such, in order to ensure that VA has met its duty to assist the Veteran, a remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).    

Additionally, the Board finds the AOJ has not taken the appropriate development actions with respect to in-service hospitalization records previously identified by the Veteran.  In an April 1995 letter, the Veteran stated he received treatment at a hospital in "Quen Yon."  Subsequently, during his October 1995 VA examination, the Veteran reported he had been detained/hospitalized prior to leaving Vietnam due to a skin infection and boils over his legs and arms.  Despite these reports, a review of the record indicates the AOJ has not taken the appropriate steps to obtain these hospital records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)(VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

VA has a duty to duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(b)1(1); 38 C.F.R. § 3.159.  The standard by which VA must apply this is slightly different depending on whether the records sought are in the custody of a Federal department or agency or whether the custodian is a private entity.  Specifically, for Federal records, such as the Social Security Administration, VA is required to make as many requests as are necessary to obtain the requested records from a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  VA may only conclude that no further efforts are necessary when the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Therefore, VA regulations specify that a negative response is necessary before the AOJ may concluded that the requested records are unavailable for review.  As no negative response has been received by the AOJ, they are directed to continue their efforts in obtaining these records from SSA.  

The Board greatly regrets the additional delay in resolving the Veteran's claims for entitlement to service connection.  Unfortunately, as discussed above an additional remand is required.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should send the Veteran a notice letter in connection with his application to reopen his claim of service connection for a skin disorder, to include malignant melanoma, as secondary to herbicide exposure.  See Kent, 20 Vet. App. 1 (2006). 
This letter must include the following:

(a) Why the March 1996 rating decision denied the Veteran's claim and what evidence would be necessary for the Veteran to substantiate the element or elements previously found insufficient; 

(b) Inform the Veteran of the definition of new and material evidence; 

(c)  Inform the Veteran of the information and evidence necessary to substantiate his current claim to reopen his previously denied claim for service connection; 

(d)  Inform the Veteran about the information and evidence that VA will seek to provide; and

(e)  Inform the Veteran about the information and evidence that he is expected to provide.

2. The AOJ should associate the previously identified 1967-1968  in-service hospitalization records from the aid station(s) in Quen Yon and/or Bon Song.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records

To obtain these records, the AOJ should contact the appropriate sources, including but not limited to the Veteran's units, Defense Personnel Records Information Retrieval System ("DPRIS"), the Records Management Center ("RMC"), and any other appropriate repository.  
All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.  

Additionally, if the records sought are not obtained, the AOJ must notify the Veteran and his representative.  The AOJ should explain the efforts taken to obtain the records, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A and 38 C.F.R. § 3.159(c). 

3. The AOJ should then obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available. 

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall, 11 Vet. App. 268 at 271.

5. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.   Kutscherousky v West, 12 Vet App 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner  See 38 USCA §§ 5109B 7112 (West Supp 2016).


